            Case 2:20-cv-01576-RGK-PJW Document 18 Filed 07/01/20 Page 1 of 16 Page ID #:66


                   1   Mark D. Brutzkus - Bar No. 128102
                       Michael A. Bernet - Bar No. 306657
                   2   BRUTZKUS GUBNER
                       21650 Oxnard Street, Suite 500
                   3   Woodland Hills, CA 91367
                       Telephone: (818) 827-9000
                   4   Facsimile: (818) 827-9099
                       Email:     mbrutzkus@bg.law
                   5              mbernet@bg.law
                   6   Attorneys for Defendants,
                       ALL ACCESS APPAREL, INC. and WALMART INC. f/k/a Wal-Mart Stores, Inc.
                   7

                   8   Stephen M. Doniger (SBN 179314)
                   9
                       stephen@donigerlawfirm.com
                       Scott Alan Burroughs (SBN 235718)
               10      scott@donigerlawfirm.com
               11
                       Frank Gregory Casella (SBN 301494)
                       fcasella@donigerlawfirm.com
               12      DONIGER / BURROUGHS
               13
                       603 Rose Avenue
                       Venice, California 90291
               14      Telephone: (310) 590-1820
               15
                       Attorneys for Plaintiff MALIBU TEXTILES, INC.
               16

               17
                                            UNITED STATES DISTRICT COURT
               18
                                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
               19

               20
                       MALIBU TEXTILES, INC., a New            Case No. 2:20-cv-01576-RGK-PJW
               21
                       York corporation,
                                                               STIPULATED PROTECTIVE
               22
                                    Plaintiff,                 ORDER

               23
                       v.

               24

               25
                       WAL-MART STORES, INC., a
                       Delaware corporation; ALL ACCESS
               26
                       APPAREL, INC., a California
                       corporation; and DOES 1 through 10,
               27
                                    Defendants.
               28



                                                              1
                                                  STIPULATED PROTECTIVE ORDER
2329277/4234.017
            Case 2:20-cv-01576-RGK-PJW Document 18 Filed 07/01/20 Page 2 of 16 Page ID #:67


                   1         Plaintiff MALIBU TEXTILES, INC. (“Plaintiff”) and Defendants ALL
                   2   ACCESS APPAREL, INC. and WALMART INC. f/k/a Wal-Mart Stores, Inc.
                   3   (collectively referred to as “Defendants”) (Plaintiff and Defendants are collectively
                   4   referred to as the “Parties”), through their undersigned counsel of record, and subject
                   5   to the Court’s approval, hereby stipulate to entry of a Protective Order in this action as
                   6   follows.
                   7   1.    A.     PURPOSES AND LIMITATIONS
                   8         Discovery in this action is likely to involve production of confidential,
                   9   proprietary, or private information for which special protection from public disclosure
               10      and from use for any purpose other than prosecuting this litigation may be warranted.
               11      Accordingly, the parties hereby stipulate to and petition the Court to enter the
               12      following Stipulated Protective Order. The parties acknowledge that this Order does
               13      not confer blanket protections on all disclosures or responses to discovery and that the
               14      protection it affords from public disclosure and use extends only to the limited
               15      information or items that are entitled to confidential treatment under the applicable
               16      legal principles. The parties further acknowledge, as set forth in Section 12.3 below,
               17      that this Stipulated Protective Order does not entitle them to file confidential
               18      information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
               19      followed and the standards that will be applied when a party seeks permission from
               20      the court to file material under seal.
               21            B.     GOOD CAUSE STATEMENT
               22            This action is likely to involve trade secrets, customer and pricing lists and
               23      other valuable research, development, commercial, financial, technical and/or
               24      proprietary information for which special protection from public disclosure and from
               25      use for any purpose other than prosecution of this action is warranted.             Such
               26      confidential and proprietary materials and information consist of, among other things,
               27      confidential business or financial information, information regarding confidential
               28      business practices, or other confidential research, development, or commercial


                                                                   2
                                                      STIPULATED PROTECTIVE ORDER
2329277/4234.017
            Case 2:20-cv-01576-RGK-PJW Document 18 Filed 07/01/20 Page 3 of 16 Page ID #:68


                   1   information (including information implicating privacy rights of third parties),
                   2   information otherwise generally unavailable to the public, or which may be privileged
                   3   or otherwise protected from disclosure under state or federal statutes, court rules, case
                   4   decisions, or common law. Accordingly, to expedite the flow of information, to
                   5   facilitate the prompt resolution of disputes over confidentiality of discovery materials,
                   6   to adequately protect information the parties are entitled to keep confidential, to
                   7   ensure that the parties are permitted reasonable necessary uses of such material in
                   8   preparation for and in the conduct of trial, to address their handling at the end of the
                   9   litigation, and serve the ends of justice, a protective order for such information is
               10      justified in this matter. It is the intent of the parties that information will not be
               11      designated as confidential for tactical reasons and that nothing be so designated
               12      without a good faith belief that it has been maintained in a confidential, non-public
               13      manner, and there is good cause why it should not be part of the public record of this
               14      case.
               15      2.      DEFINITIONS
               16              2.1   Action: this pending federal law suit.
               17              2.2   Challenging Party: a Party or Non-Party that challenges the designation
               18      of information or items under this Order.
               19              2.3   “CONFIDENTIAL” Information or Items: information (regardless of
               20      how it is generated, stored or maintained) or tangible things that qualify for protection
               21      under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
               22      Cause Statement.
               23              2.4   “HIGHLY        CONFIDENTIAL—ATTORNEYS’                  EYES      ONLY”
               24      Information or Items: “CONFIDENTIAL” information that shall only be disclosed to
               25      the Court, its staff, in-house and outside counsel of record for each party, the
               26      secretarial, clerical, and paralegal staff of each, and consulting and testifying experts
               27      retained by a party in this action.
               28



                                                                   3
                                                     STIPULATED PROTECTIVE ORDER
2329277/4234.017
            Case 2:20-cv-01576-RGK-PJW Document 18 Filed 07/01/20 Page 4 of 16 Page ID #:69


                   1         2.5    Counsel: Outside Counsel of Record and House Counsel (as well as their
                   2   support staff).
                   3         2.6    Designating Party: a Party or Non-Party that designates information or
                   4   items that it produces in disclosures or in responses to discovery as
                   5   “CONFIDENTIAL.”
                   6         2.7    Disclosure or Discovery Material: all items or information, regardless of
                   7   the medium or manner in which it is generated, stored, or maintained (including,
                   8   among other things, testimony, transcripts, and tangible things), that are produced or
                   9   generated in disclosures or responses to discovery in this matter.
               10            2.8    Expert: a person with specialized knowledge or experience in a matter
               11      pertinent to the litigation who has been retained by a Party or its counsel to serve as an
               12      expert witness or as a consultant in this Action.
               13            2.9    House Counsel: attorneys who are employees of a party to this Action.
               14      House Counsel does not include Outside Counsel of Record or any other outside
               15      counsel.
               16            2.10 Non-Party: any natural person, partnership, corporation, association, or
               17      other legal entity not named as a Party to this action.
               18            2.11 Outside Counsel of Record: attorneys who are not employees of a party
               19      to this Action but are retained to represent or advise a party to this Action and have
               20      appeared in this Action on behalf of that party or are affiliated with a law firm which
               21      has appeared on behalf of that party, and includes support staff.
               22            2.12 Party: any party to this Action, including all of its officers, directors,
               23      employees, consultants, retained experts, and Outside Counsel of Record (and their
               24      support staffs).
               25            2.13 Producing Party: a Party or Non-Party that produces Disclosure or
               26      Discovery Material in this Action.
               27            2.14 Professional Vendors: persons or entities that provide litigation support
               28      services (e.g., photocopying, videotaping, translating, preparing exhibits or


                                                                   4
                                                     STIPULATED PROTECTIVE ORDER
2329277/4234.017
            Case 2:20-cv-01576-RGK-PJW Document 18 Filed 07/01/20 Page 5 of 16 Page ID #:70


                   1   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                   2   and their employees and subcontractors.
                   3            2.15 Protected Material: any Disclosure or Discovery Material that is
                   4   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’
                   5   EYES ONLY.”
                   6            2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
                   7   from a Producing Party.
                   8   3.       SCOPE
                   9            The protections conferred by this Stipulation and Order cover not only
               10      Protected Material (as defined above), but also (1) any information copied or extracted
               11      from Protected Material; (2) all copies, excerpts, summaries, or compilations of
               12      Protected Material; and (3) any testimony, conversations, or presentations by Parties
               13      or their Counsel that might reveal Protected Material.
               14           Any use of Protected Material at trial shall be governed by the orders of the trial
               15      judge. This Order does not govern the use of Protected Material at trial.
               16      4.       DURATION
               17               Even after final disposition of this litigation, the confidentiality obligations
               18      imposed by this Order shall remain in effect until a Designating Party agrees
               19      otherwise in writing or a court order otherwise directs. Final disposition shall be
               20      deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
               21      or without prejudice; and (2) final judgment herein after the completion and
               22      exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
               23      including the time limits for filing any motions or applications for extension of time
               24      pursuant to applicable law.
               25      5.       DESIGNATING PROTECTED MATERIAL
               26               5.1   Exercise of Restraint and Care in Designating Material for Protection.
               27      Each Party or Non-Party that designates information or items for protection under this
               28      Order must take care to limit any such designation to specific material that qualifies


                                                                    5
                                                      STIPULATED PROTECTIVE ORDER
2329277/4234.017
            Case 2:20-cv-01576-RGK-PJW Document 18 Filed 07/01/20 Page 6 of 16 Page ID #:71


                   1   under the appropriate standards. The Designating Party must designate for protection
                   2   only those parts of material, documents, items, or oral or written communications that
                   3   qualify     so     that   other    portions    of    the   material,   documents items, or
                   4   communications for which protection is not warranted are not swept unjustifiably
                   5   within the ambit of this Order.
                   6         Mass, indiscriminate, or routinized designations are prohibited. Designations
                   7   that are shown to be clearly unjustified or that have been made for an improper
                   8   purpose (e.g., to unnecessarily encumber the case development process or to impose
                   9   unnecessary expenses and burdens on other parties) may expose the Designating Party
               10      to sanctions.
               11            If it comes to a Designating Party’s attention that information or items that it
               12      designated for protection do not qualify for protection that Designating Party must
               13      promptly notify all other Parties that it is withdrawing the inapplicable designation.
               14            5.2        Manner and Timing of Designations. Except as otherwise provided in
               15      this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
               16      stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
               17      under this Order must be clearly so designated before the material is disclosed or
               18      produced.
               19            Designation in conformity with this Order requires:
               20            (a)        for information in documentary form (e.g., paper or electronic
               21      documents, but excluding transcripts of depositions or other pretrial or trial
               22      proceedings), that the Producing Party affix at a minimum, the legend
               23      “CONFIDENTIAL”             (hereinafter   “CONFIDENTIAL           legend”)   or   “HIGHLY
               24      CONFIDENTIAL—ATTORNEYS’                       EYES     ONLY”       (hereinafter   “HIGHLY
               25      CONFIDENTIAL—ATTORNEYS’ EYES ONLY legend”), to each page that
               26      contains protected material. If only a portion or portions of the material on a page
               27      qualifies for protection, the Producing Party also must clearly identify the protected
               28      portion(s) (e.g., by making appropriate markings in the margins).


                                                                       6
                                                         STIPULATED PROTECTIVE ORDER
2329277/4234.017
            Case 2:20-cv-01576-RGK-PJW Document 18 Filed 07/01/20 Page 7 of 16 Page ID #:72


                   1         A Party or Non-Party that makes original documents available for inspection
                   2   need not designate them for protection until after the inspecting Party has indicated
                   3   which documents it would like copied and produced. During the inspection and before
                   4   the designation, all of the material made available for inspection shall be deemed
                   5   “CONFIDENTIAL”          or   “HIGHLY       CONFIDENTIAL—ATTORNEYS’                     EYES
                   6   ONLY.” After the inspecting Party has identified the documents it wants copied and
                   7   produced, the Producing Party must determine which documents, or portions thereof,
                   8   qualify for protection under this Order.        Then, before producing the specified
                   9   documents, the Producing Party must affix the “CONFIDENTIAL legend” or
               10      “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY legend” to each page
               11      that contains Protected Material. If only a portion or portions of the material on a
               12      page qualifies for protection, the Producing Party also must clearly identify the
               13      protected portion(s) (e.g., by making appropriate markings in the margins).
               14            (b)    for testimony given in depositions that the Designating Party identify the
               15      Disclosure or Discovery Material on the record, before the close of the deposition all
               16      protected testimony.
               17            (c)    for information produced in some form other than documentary and for
               18      any other tangible items, that the Producing Party affix in a prominent place on the
               19      exterior of the container or containers in which the information is stored the legend
               20      “CONFIDENTIAL”          or   “HIGHLY       CONFIDENTIAL—ATTORNEYS’                     EYES
               21      ONLY.” If only a portion or portions of the information warrants protection, the
               22      Producing Party, to the extent practicable, shall identify the protected portion(s).
               23            5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
               24      failure to designate qualified information or items does not, standing alone, waive the
               25      Designating Party’s right to secure protection under this Order for such material.
               26      Upon timely correction of a designation, the Receiving Party must make reasonable
               27      efforts to assure that the material is treated in accordance with the provisions of this
               28      Order.


                                                                   7
                                                     STIPULATED PROTECTIVE ORDER
2329277/4234.017
            Case 2:20-cv-01576-RGK-PJW Document 18 Filed 07/01/20 Page 8 of 16 Page ID #:73


                   1   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                   2         6.1    Timing of Challenges.       Any Party or Non-Party may challenge a
                   3   designation of confidentiality at any time that is consistent with the Court’s
                   4   Scheduling Order.
                   5         6.2    Meet and Confer.       The Challenging Party shall initiate the dispute
                   6   resolution process under Local Rule 37.1 et seq.
                   7         6.3    The burden of persuasion in any such challenge proceeding shall be on
                   8   the Designating Party. Frivolous challenges, and those made for an improper purpose
                   9   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
               10      expose the Challenging Party to sanctions. Unless the Designating Party has waived or
               11      withdrawn the confidentiality designation, all parties shall continue to afford the
               12      material in question the level of protection to which it is entitled under the Producing
               13      Party’s designation until the Court rules on the challenge.
               14      7.    ACCESS TO AND USE OF PROTECTED MATERIAL
               15            7.1    Basic Principles. A Receiving Party may use Protected Material that is
               16      disclosed or produced by another Party or by a Non-Party in connection with this
               17      Action only for prosecuting, defending, or attempting to settle this Action. Such
               18      Protected Material may be disclosed only to the categories of persons and under the
               19      conditions described in this Order. When the Action has been terminated, a Receiving
               20      Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
               21            Protected Material must be stored and maintained by a Receiving Party at a
               22      location and in a secure manner that ensures that access is limited to the persons
               23      authorized under this Order.
               24            7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
               25      otherwise ordered by the court or permitted in writing by the Designating Party, a
               26      Receiving Party may disclose any information or item designated “CONFIDENTIAL”
               27      only to:
               28



                                                                  8
                                                      STIPULATED PROTECTIVE ORDER
2329277/4234.017
            Case 2:20-cv-01576-RGK-PJW Document 18 Filed 07/01/20 Page 9 of 16 Page ID #:74


                   1         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
                   2   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
                   3   disclose the information for this Action;
                   4         (b)    the officers, directors, and employees (including House Counsel) of the
                   5   Receiving Party to whom disclosure is reasonably necessary for this Action;
                   6         (c)    Experts (as defined in this Order) of the Receiving Party to whom
                   7   disclosure is reasonably necessary for this Action and who have signed the
                   8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   9         (d)    the court and its personnel;
               10            (e)    court reporters and their staff;
               11            (f)    professional jury or trial consultants, mock jurors, and Professional
               12      Vendors to whom disclosure is reasonably necessary for this Action and who have
               13      signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
               14            (g)    the author or recipient of a document containing the information or a
               15      custodian or other person who otherwise possessed or knew the information;
               16            (h)    during their depositions, witnesses, and attorneys for witnesses, in the
               17      Action to whom disclosure is reasonably necessary provided: (1) the deposing party
               18      requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
               19      not be permitted to keep any confidential information unless they sign the
               20      “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
               21      by the Designating Party or ordered by the court. Pages of transcribed deposition
               22      testimony or exhibits to depositions that reveal Protected Material may be separately
               23      bound by the court reporter and may not be disclosed to anyone except as permitted
               24      under this Stipulated Protective Order; and
               25            (i)    any mediator or settlement officer, and their supporting personnel,
               26      mutually agreed upon by any of the parties engaged in settlement discussions.
               27            7.3    Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
               28      ONLY” Information or Items. Unless otherwise ordered by the court or permitted in


                                                                       9
                                                     STIPULATED PROTECTIVE ORDER
2329277/4234.017
           Case 2:20-cv-01576-RGK-PJW Document 18 Filed 07/01/20 Page 10 of 16 Page ID #:75


                   1   writing by the Designating Party, a Receiving Party may only disclose any
                   2   information or item designated “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
                   3   ONLY” to all of the same persons identified in Section 7.3 above, except NOT to:
                   4         (b)    the officers, directors, and employees (excluding House Counsel) of the
                   5   Receiving Party.
                   6   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                   7         IN OTHER LITIGATION
                   8         If a Party is served with a subpoena or a court order issued in other litigation
                   9   that compels disclosure of any information or items designated in this Action as
               10      “CONFIDENTIAL”         or   “HIGHLY        CONFIDENTIAL—ATTORNEYS’                EYES
               11      ONLY” that Party must:
               12            (a)    promptly notify in writing the Designating Party. Such notification shall
               13      include a copy of the subpoena or court order;
               14            (b)    promptly notify in writing the party who caused the subpoena or order to
               15      issue in the other litigation that some or all of the material covered by the subpoena or
               16      order is subject to this Protective Order. Such notification shall include a copy of this
               17      Stipulated Protective Order; and
               18            (c)    cooperate with respect to all reasonable procedures sought to be pursued
               19      by the Designating Party whose Protected Material may be affected.
               20            If the Designating Party timely seeks a protective order, the Party served with
               21      the subpoena or court order shall not produce any information designated in this
               22      action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’
               23      EYES ONLY” before a determination by the court from which the subpoena or order
               24      issued, unless the Party has obtained the Designating Party’s permission.            The
               25      Designating Party shall bear the burden and expense of seeking protection in that
               26      court of its confidential material and nothing in these provisions should be construed
               27      as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
               28      directive from another court.


                                                                   10
                                                       STIPULATED PROTECTIVE ORDER
2329277/4234.017
           Case 2:20-cv-01576-RGK-PJW Document 18 Filed 07/01/20 Page 11 of 16 Page ID #:76


                   1   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                   2         PRODUCED IN THIS LITIGATION
                   3         (a)    The terms of this Order are applicable to information produced by a Non-
                   4   Party in this Action and designated as “CONFIDENTIAL” and “HIGHLY
                   5   CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” Such information produced by
                   6   Non-Parties in connection with this litigation is protected by the remedies and relief
                   7   provided by this Order. Nothing in these provisions should be construed as prohibiting
                   8   a Non-Party from seeking additional protections.
                   9         (b)    In the event that a Party is required, by a valid discovery request, to
               10      produce a Non-Party’s confidential information in its possession, and the Party is
               11      subject to an agreement with the Non-Party not to produce the Non-Party’s
               12      confidential information, then the Party shall:
               13                   (1)    promptly notify in writing the Requesting Party and the Non-Party
               14            that some or all of the information requested is subject to a confidentiality
               15            agreement with a Non-Party;
               16                   (2)    promptly provide the Non-Party with a copy of the Stipulated
               17            Protective Order in this Action, the relevant discovery request(s), and a
               18            reasonably specific description of the information requested; and
               19                   (3)    make the information requested available for inspection by the
               20            Non-Party, if requested.
               21            (c)    If the Non-Party fails to seek a protective order from this court within 14
               22      days of receiving the notice and accompanying information, the Receiving Party may
               23      produce the Non-Party’s confidential information responsive to the discovery request.
               24      If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
               25      any information in its possession or control that is subject to the confidentiality
               26      agreement with the Non-Party before a determination by the court. Absent a court
               27      order to the contrary, the Non-Party shall bear the burden and expense of seeking
               28      protection in this court of its Protected Material.


                                                                   11
                                                     STIPULATED PROTECTIVE ORDER
2329277/4234.017
           Case 2:20-cv-01576-RGK-PJW Document 18 Filed 07/01/20 Page 12 of 16 Page ID #:77


                   1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                   2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                   3   Protected Material to any person or in any circumstance not authorized under this
                   4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                   5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                   6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                   7   persons to whom unauthorized disclosures were made of all the terms of this Order,
                   8   and (d) request such person or persons to execute the “Acknowledgment and
                   9   Agreement to Be Bound” that is attached hereto as Exhibit A.
               10      11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
               11            PROTECTED MATERIAL
               12            11.1 The production of privileged or work-product protected documents,
               13      electronically stored information (ESI) or information, whether inadvertent or
               14      otherwise, is not a waiver of the privilege or protection from discovery in this case or
               15      in any other federal or state proceeding.
               16             11.2 This Order shall be interpreted to provide the maximum protection
               17      allowed by Federal Rule of Evidence (FRE) 502(d) (or state court equivalent) and
               18      shall be enforceable and granted full faith and credit in all other state and federal
               19      proceedings by 28 U.S. Code § 1738. In the event of any subsequent conflict of law,
               20      the law that is most protective of privilege and work product shall apply.
               21            11.3 Nothing contained herein is intended to or shall serve to limit a party’s
               22      right to conduct a review of documents, ESI or information (including metadata) for
               23      relevance, responsiveness and/or segregation of privileged and/or protected
               24      information before production.
               25            11.4 If the receiving party has reason to believe that a produced document or
               26      other information may reasonably be subject to a claim of privilege, then the receiving
               27      party shall immediately sequester the document or information, cease using the
               28      document or information and cease using any work product containing the


                                                                   12
                                                    STIPULATED PROTECTIVE ORDER
2329277/4234.017
           Case 2:20-cv-01576-RGK-PJW Document 18 Filed 07/01/20 Page 13 of 16 Page ID #:78


                   1   information, and shall inform the producing party of the beginning bates number of
                   2   the document or, if no bates number is available, shall otherwise inform the producing
                   3   party of the information.
                   4         11.5 A producing party must give written notice to any receiving party
                   5   asserting a claim of privilege, work-product protection, or other ground for reclaiming
                   6   documents or information (a “clawback request”).          After a clawback request is
                   7   received, the receiving party shall immediately sequester the document (if not already
                   8   sequestered) and shall not review or use that document, or any work product
                   9   containing information taken from that document, for any purpose. The parties shall
               10      meet and confer regarding any clawback request.
               11      12.   MISCELLANEOUS
               12            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
               13      person to seek its modification by the Court in the future.
               14            12.2 Right to Assert Other Objections. By stipulating to the entry of this
               15      Protective Order no Party waives any right it otherwise would have to object to
               16      disclosing or producing any information or item on any ground not addressed in this
               17      Stipulated Protective Order. Similarly, no Party waives any right to object on any
               18      ground to use in evidence of any of the material covered by this Protective Order.
               19            12.3 Filing Protected Material. A Party that seeks to file under seal any
               20      Protected Material must comply with Civil Local Rule 79-5. Protected Material may
               21      only be filed under seal pursuant to a court order authorizing the sealing of the
               22      specific Protected Material at issue. If a Party's request to file Protected Material
               23      under seal is denied by the court, then the Receiving Party may file the information in
               24      the public record unless otherwise instructed by the court.
               25            13.    FINAL DISPOSITION
               26            After the final disposition of this Action, as defined in paragraph 4, within 60
               27      days of a written request by the Designating Party, each Receiving Party must return
               28      all Protected Material to the Producing Party or destroy such material. As used in this


                                                                  13
                                                    STIPULATED PROTECTIVE ORDER
2329277/4234.017
           Case 2:20-cv-01576-RGK-PJW Document 18 Filed 07/01/20 Page 14 of 16 Page ID #:79


                   1   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                   2   summaries, and any other format reproducing or capturing any of the Protected
                   3   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                   4   must submit a written certification to the Producing Party (and, if not the same person
                   5   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                   6   category, where appropriate) all the Protected Material that was returned or destroyed
                   7   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                   8   compilations, summaries or any other format reproducing or capturing any of the
                   9   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
               10      archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
               11      legal memoranda, correspondence, deposition and trial exhibits, expert reports,
               12      attorney work product, and consultant and expert work product, even if such materials
               13      contain Protected Material. Any such archival copies that contain or constitute
               14      Protected Material remain subject to this Protective Order as set forth in Section 4
               15      (DURATION).
               16             14. Any violation of this Order may be punished by any and all appropriate
               17      measures including, without limitation, contempt proceedings and/or monetary
               18      sanctions.
               19      ///
               20      ///
               21      ///
               22      ///
               23      ///
               24      ///
               25      ///
               26      ///
               27      ///
               28      ////


                                                                  14
                                                     STIPULATED PROTECTIVE ORDER
2329277/4234.017
           Case 2:20-cv-01576-RGK-PJW Document 18 Filed 07/01/20 Page 15 of 16 Page ID #:80


                   1        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                   2
                       Dated: June 30, 2020                 BRUTZKUS GUBNER
                   3

                   4
                                                            By:       /s/ Michael A. Bernet
                   5                                              MARK D. BRUTZKUS
                   6                                              MICHAEL A. BERNET
                                                                  Attorneys for Defendants
                   7                                              ALL ACCESS APPAREL, INC.
                                                                  and WALMART INC. f/k/a
                   8                                              Wal-Mart Stores, Inc.
                   9

               10      Dated: June 30, 2020                 DONIGER / BURROUGHS
               11

               12                                           By:       /s/ Frank Gregory Cassella
               13
                                                                  STEPHEN M. DONIGER
                                                                  FRANK GREGORY CASSELLA
               14                                                 Attorneys for Plaintiff
               15
                                                                  MALIBU TEXTILES, INC.

               16
                            FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
               17

               18

               19      DATED: July 1, 2020          ________________________________________
                                                      _____________________________________
               20                                     U.S.
                                                      U S District Magistrate Judge Patrick Walsh
               21

               22

               23

               24

               25

               26

               27

               28



                                                          15
                                              STIPULATED PROTECTIVE ORDER
2329277/4234.017
          Case 2:20-cv-01576-RGK-PJW Document 18 Filed 07/01/20 Page 16 of 16 Page ID #:81


            1                                        EXHIBIT A
            2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
            3         I, _________________________________________ [print or type full name],
            4   of _______________________________________ [print or type full address],
            5   declare under penalty of perjury that I have read in its entirety and understand the
            6   Stipulated Protective Order that was issued by the United States District Court for the
            7   Central District of California on ____________ [date] in the case of Malibu Textiles,
            8   Inc. v. Wal-Mart Stores, Inc., et al., Case No. 2:20-cv-01576-RGK-PJW. I agree to
            9   comply with and to be bound by all the terms of this Stipulated Protective Order and I
           10   understand and acknowledge that failure to so comply could expose me to sanctions
           11   and punishment in the nature of contempt. I solemnly promise that I will not disclose
           12   in any manner any information or item that is subject to this Stipulated Protective
           13   Order to any person or entity except in strict compliance with the provisions of this
           14   Order.
           15         I further agree to submit to the jurisdiction of the United States District Court
           16   for the Central District of California for the purpose of enforcing the terms of this
           17   Stipulated Protective Order, even if such enforcement proceedings occur after
           18   termination of this action. I hereby appoint __________________________ [print or
           19   type full name] of ___________________________________________ [print or type
           20   full address and telephone number] as my California agent for service of process in
           21   connection with this action or any proceedings related to enforcement of this
           22   Stipulated Protective Order.
           23         Date: ______________________________________
           24         City and State where sworn and signed: _____________________________
           25         Printed name: _______________________________
           26         Signature: __________________________________
           27

           28




2329277
